PER CURIAM:
Jessie C. Scott appeals the district court’s order denying his Fed.R.Crim.P. 41(g) motion to return property. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Scott v. United States, No. 8:06-cv-02777-PJM (D.Md. filed Feb. 23, 2007 & entered Feb. 26, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.